Citation Nr: 0118919	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether the July 1994 decision to sever service 
connection for tinea versicolor and autoimmune hepatitis with 
cirrhosis was proper.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
versicolor, and if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
autoimmune hepatitis with cirrhosis, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served in the reserve component of the United 
States Air Force.  He had verified periods of active duty for 
training (ACDUTRA) as follows:  July 2 to October 2, 1979; 
October 5 to December 3, 1979; July 26 to August 9, 1980; 
May 30 to June 13, 1981; December 5, 1981; June 15 to 
June 19, 1982; May 7 to May 21, 1983; June 9 to June 23, 
1984; November 25 to December 10, 1984; June 14 to June 28, 
1986; June 5 to June 20, 1987; June 16 to July 1, 1988; July 
7 to July 22, 1989; December 1 to December 15, 1990; and from 
July 21 to August 4, 1990.  The veteran also served on 
periods of inactive duty for training (INACDUTRA) between 
June 1979 to March 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
way of history, the RO established service connection for 
tinea versicolor and autoimmune hepatitis with cirrhosis by 
decision dated in September 1993.  The RO severed service 
connection for both disabilities by decision dated in July 
1994.  In 1999, the RO received the veteran's application to 
reopen his claims, and, by decision dated in January 1999, 
declined to reopen claims of entitlement to service 
connection for autoimmune hepatitis with cirrhosis and tinea 
versicolor.  The Board, in its September 2000, remand, called 
the RO's attention to argument raised by the veteran to the 
effect that the July 1994 severance was improper and thus 
remanded the matter for adjudication as inextricably 
intertwined with the new and material evidence questions 
developed for appellate review.  The RO, in a decision dated 
in October 2000, found the July 1994 severance to have been 
proper.  The veteran submitted a timely notice of 
disagreement and in December 2000 the RO issued a statement 
of the case.  The case was then returned to the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may waive the timely filing 
of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)); but cf. Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 38 
C.F.R. § 20.303 (1999)).  In this case, the veteran has, in 
effect, argued that the July 1994 severance was improper 
throughout his appeal on the new and material matters.  
Further, the veteran was lead to believe that he had 
perfected his appeal by the certification of the severance 
issue as being developed for appellate consideration.  A 
substantive appeal specific to the matter is thus waived and 
the issues on appeal have accordingly been rephrased to 
reflect the procedural posture of this case.

The Board further notes that during the course of this appeal 
the RO has changed the characterization of one matter on 
appeal to entitlement to service connection for autoimmune 
hepatitis with cirrhosis, apparently having determined such 
matter should be reopened.  However, the Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board will 
address the issue of entitlement to service connection for 
autoimmune hepatitis with cirrhosis on a finality basis.  
There is no prejudice to the veteran in so doing insofar as 
the RO initially handled the matter on the same basis and 
fully advised the veteran as to the laws and regulations 
governing finality and materiality.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  In a rating action of July 1994, the RO severed service 
connection for autoimmune hepatitis with cirrhosis and for 
tinea versicolor on the basis that the conditions were not 
incurred or aggravated during active duty training in 1979, 
and that the grant of service connection had been clearly and 
unmistakably erroneous.

2.  The RO notified the veteran of the July 1994 decision to 
sever, and of his appellate rights by letter dated in August 
1994; he did not file an appeal.

3.  Official service records verifying additional periods of 
ACDUTRA were received by the RO in February 1995.

4.  The service evidence received in February 1995 
demonstrates, in part, that the veteran was diagnosed with 
tinea versicolor during a period of ACDUTRA.

5.  The July 1994 decision did not become final with respect 
to the severance of the veteran's tinea versicolor and, with 
consideration of the evidence received in February 1995, the 
grant of service connection was not clearly and unmistakably 
erroneous.

6.  The evidence received in February 1995 does not 
demonstrate that the veteran was diagnosed with autoimmune 
hepatitis and/or cirrhosis during a period of ACDUTRA and the 
July 1994 decision became final with respect to the issue of 
severance of service connection for autoimmune hepatitis with 
cirrhosis.

7.  The evidence otherwise received subsequent to the July 
1994 RO decision does not bear directly and substantially 
upon the specific matter under consideration; is cumulative 
or redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
autoimmune hepatitis with cirrhosis claim.


CONCLUSIONS OF LAW

1.  The RO's July 1994 rating action in not final as to the 
severance of service connection for tinea versicolor.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156(c) (2000).

2.  Severance of service connection for tinea versicolor was 
improper.  38 U.S.C.A. §§ 101(23), (24), 106, 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.6(d), 3.105(d), 3.303 (2000).

3.  The question of whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for tinea versicolor is moot.  38 U.S.C.A. § 7105 
(West 1991).

4.  The RO's July 1994 rating action is final as to the 
severance of service connection for autoimmune hepatitis with 
cirrhosis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

5.  New and material evidence to reopen the claim for service 
connection for autoimmune hepatitis with cirrhosis has not 
been presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a September 1993 rating decision, the RO granted service 
connection for autoimmune hepatitis with cirrhosis and for 
tinea versicolor with a noncompensable evaluation.  At that 
time the RO considered the veteran's service medical records, 
a report of VA examination conducted in 1993 and private 
reports dated from 1990 to 1993.  

The service medical records reveal that on entrance 
examination for active reserve service dated June 5, 1979, 
there were no complaints, symptomatology, or treatment for 
hepatitis or tinea versicolor.  Examination reports dated 
July 5, 1979 and March 13, 1982, include note of no 
complaints or diagnoses of hepatitis or tinea versicolor.

A June 12, 1984, treatment record shows that the veteran was 
seen with a rash on his back that was spreading; the 
assessment was tinea versicolor.  

A June 10, 1987, examination report contains no complaints or 
diagnoses of hepatitis or tinea versicolor.  

A June 1, 1988, treatment record, includes note that the 
veteran had a history of hepatitis that had developed into 
chronic active auto-immune hepatitis.  Treatment records 
dated from September 19, 1988 to November 15, 1991 reveal 
that the veteran received treatment for autoimmune hepatitis 
with cirrhosis.  The command surgeon determined the veteran 
was medically disqualified from worldwide duty on January 23, 
1992, due to chronic hepatitis with cirrhosis.

Private outpatient treatment records from Gastroenterology 
Associates, dated from March 1991 to February 1993 reveal 
treatment for hepatitis.  

In a VA general medical examination dated in May 1993, the 
veteran was diagnosed with history of cirrhosis of the liver, 
secondary to episodes of hepatitis and tinea versicolor of 
the back and chest and inguinal area.  Following a VA 
examination of the anus and rectum in May 1993, the examiner  
concluded that the veteran had hepatitis which was presumably 
autoimmune, according to the veteran's statement.  In an 
addendum to the May 1993 VA examination of the anus and 
rectum, the examiner noted that he was able to review the 
veteran's claims folder.  He stated that the veteran's 
history went back to 1988 when he had four liver biopsies 
performed.  He further stated that since the veteran's 
hepatitis dated back to 1988 while he was in service, it 
appeared that the veteran had had this condition diagnosed in 
service.  He concluded that based on the medical evidence in 
the claims folder, the veteran appeared to have a case of 
autoimmune hepatitis with cirrhosis.

A letter of medical treatment dated in February 1994 was 
received from Dr. France who stated that the veteran has 
carried the diagnosis of auto-immune chronic active hepatitis 
since 1989.

In a May 1994 rating decision, the RO proposed to sever 
service connection for hepatitis with cirrhosis and tinea 
versicolor.  The RO determined that additional review of the 
veteran's claims folder revealed that all of the veteran's 
service, with the exception of basic training in 1979, was 
reserve service only, and that it was not shown that the 
veteran incurred hepatitis or tinea versicolor while on 
active duty.  The RO notified the veteran of such proposal by 
letter dated May 23, 1994, and advised him he had 60 days in 
which to submit evidence showing the proposed action should 
not be taken and that although evidence submitted after 60 
days would be considered his severance status would already 
be in effect.  The veteran requested a hearing in connection 
with his claim but failed to report for a hearing scheduled 
for July 6, 1994.

In a July 1994 rating decision, the RO severed service 
connection for autoimmune hepatitis with cirrhosis and tinea 
versicolor.  The RO determined that neither disorder was 
incurred or aggravated during a period of active duty and 
that the grant of service connection for both disorders had 
been clearly and unmistakably erroneous.  The veteran was 
notified of the RO's decision and of his appellate rights in 
a letter dated August 8, 1994, but he did not timely appeal 
either decision.

On February 10, 1995, the RO received service department 
verification as to the veteran's specific dates of ACDUTRA.  
Those records document ACDUTRA as follows:  July 2 to October 
2, 1979; October 5 to December 3, 1979; July 26 to 
August 9, 1980; May 30 to June 13, 1981; December 5, 1981; 
June 15 to June 19, 1982; May 7 to May 21, 1983; June 9 to 
June 23, 1984; November 25 to December 10, 1984; June 14 to 
June 28, 1986; June 5 to June 20, 1987; June 16 to July 1, 
1988; July 7 to July 22, 1989; December 1 to December 15, 
1990; and from July 21 to August 4, 1990.

In a statement received in January 1999, the veteran 
requested that his claims for service connection for 
hepatitis and tinea versicolor be reopened.  In support of 
his request to reopen the claims, the veteran submitted 
private records dated from April 1990 to January 1998, which 
reveal contemporary treatment for autoimmune hepatitis with 
cirrhosis of the liver.

In a January 1999 rating action, the RO determined that no 
new and material evidence had been submitted to reopen the 
veteran's claims for service connection for autoimmune 
hepatitis with cirrhosis and for tinea versicolor.  The 
veteran filed a timely appeal with regard to both issues.

At a hearing before an RO hearing officer in July 1999, the 
veteran testified that during a period of ACDUTRA in 1988, he 
had been in the dining hall and noticed that a food handler 
had yellow fingernails and hair.  A few months later, in 
October 1988, the veteran was diagnosed with hepatitis with 
cirrhosis.  He further indicated that his physician told him 
that he contracted the hepatitis at the dining hall.

In a July 1999 statement, the veteran indicated that the 
physician who told him that he contracted hepatitis at the 
dining hall during service, now denied making the statement, 
and would not provide such statement for the record.

In a September 1999 supplemental statement of the case, the 
RO determined that new and material evidence had been 
presented to reopen the claim of service connection for 
autoimmune hepatitis with cirrhosis, but denied the claim on 
the basis that it was not well grounded.  The RO did not 
indicate what additional evidence was presented to make the 
determination that new and material evidence was submitted.  
The RO continued to determine that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for tinea versicolor.

Following appellate review in September 2000, the Board 
remanded both issues to the RO for further development of the 
evidence.  The Board noted that one year after the RO severed 
service connection for both disorders, it had received from 
the National Personnel Records Center records verifying 
periods of ACDUTRA, but that the RO had not reconsidered its 
severance decision following receipt of such evidence.  The 
Board remanded both issues to the RO for consideration of 
evidence before, but apparently not considered by the RO.  
The Board found that the record raised the questions of 
whether the severance of the prior grant of service 
connection for both disorders was proper.

In an October 2000 rating decision, the RO determined that no 
revision was warranted in its decision  to sever service 
connection for autoimmune hepatitis with cirrhosis and for 
tinea versicolor.  The veteran disagreed with that 
determination.

In an October 2000 supplemental statement of the case, the RO 
continued to determine that new and material evidence had not 
been submitted to reopen a claim for tinea versicolor and 
that service connection for autoimmune hepatitis with 
cirrhosis was denied.   

Legal Criteria

Service Connection

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service-connected disability means that such disability was 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k).  The 
term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  

Severance/Clear and Unmistakable Error (CUE)

The regulation regarding severance of service connection 
provides that once service connection has been granted, it 
can be severed only upon the showing by VA (with the burden 
of proof upon the Government) that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d); see also Graves v. Brown, 6 
Vet. App. 166, 170-71 (1994).  VA's burden in severing 
service connection under 38 C.F.R. § 3.105(d) is the same as 
a claimant's burden in attempting to overturn a final 
decision on the basis of CUE under 38 C.F.R. § 3.105(a).  See 
Wilson v. West, 11 Vet. App. 383 (1998); Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

"If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger."  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Finality/New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  

38 C.F.R. § 3.156(b) provides that new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed (including evidence received prior to an appellate 
decision and referred to the agency of original jurisdiction 
by the Board without consideration in that decision in 
accordance with the provisions of 38 C.F.R. § 20.1304(b)(1) 
of this chapter), will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(c) provides that 
where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. § 20.1103 
(2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

Propriety of the July 1994 Severance

Governing laws and regulations authorize a grant of service 
connection for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(23)(24), 106, 1110, 1131; 
38 C.F.R. § 3.6(a)(d).  Both hepatitis with cirrhosis and 
tinea versicolor are diseases, and thus, service connection 
for such is warranted only where shown to have been incurred 
during a period of ACDUTRA, not INACDUTRA.

The above is the basis for the RO's July 1994 severance of 
service connection, in that, the evidence of record at the 
time of the 1993 grant of service connection did not show 
that either hepatitis or tinea versicolor was diagnosed 
during a period of ACDUTRA.  Based on consideration of such, 
service connection would have been clearly and unmistakably 
erroneous and the proper remedy would have been severance.  


However, in February 1995, within one year of the July 1994 
severance decision, the RO received additional service 
records.  The Board has reviewed such and considered whether 
they are new and material to the hepatitis and/or tinea 
versicolor matters.  See 38 C.F.R. § 3.156.  Notably, the 
additional service records do verify a period of ACDUTRA from 
June 5 to June 20, 1987.  Such verification is new and 
material to the question of whether the veteran was diagnosed 
with tinea versicolor during a period of ACDUTRA insofar as 
service medical records considered by the RO in connection 
with the grant of service connection in 1993 first showed 
diagnosis of tinea versicolor on June 10, 1987.  Accordingly, 
the RO should have reconsidered its July 1994 severance 
decision with respect to tinea versicolor based on receipt of 
the additional service records.

Moreover, the Court has discussed 38 C.F.R. § 3.105(d) and 
determined that, "[i]f the Court were to conclude that ... a 
service connection award can be terminated pursuant to 
38 C.F.R. § 3.105(d) only on the basis of the law and record 
as it existed at the time of the award thereof, VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  See Venturella 
v. Gober, 10 Vet. App. 340, 342-343.  In effect, 
reconsideration of the 1993 service connection grant and July 
1994 severance in light of the veteran's service medical 
records and newly received service records verifying ACDUTRA 
on June 10, 1987, shows that the decision to grant service 
connection for tinea versicolor was not clearly and 
unmistakably erroneous.  Rather, insofar as tinea versicolor, 
a disease, was diagnosed during a period of ACDUTRA, service 
connection for such disease is shown to have been warranted.  

In sum, having considered the evidence and the applicable 
laws, the Board finds that the evidence does not establish 
that the initial decision to grant service connection for 
tinea versicolor was clearly and unmistakably erroneous.  As 
such the decision to sever service connection for tinea 
versicolor was improper and service connection is restored.

With respect to the veteran's hepatitis, the service records 
received in February 1995 do not verify that hepatitis with 
cirrhosis was incurred during a period of ACDUTRA.  As such, 
that evidence is not new and material so as to warrant 
reconsideration of the July 1994 rating decision by the RO 
under 38 C.F.R. § 3.156(c).  Rather, the July 1994 decision 
to sever service connection for hepatitis with cirrhosis was 
proper in that service medical records show hepatitis was 
first noted in a June 1, 1988 treatment record where it was 
indicated that the veteran already had a history of the 
disorder.  June 1, 1988, is not one of the veteran's ACDUTRA 
dates.  The evidence of record in 1993 did not show the 
veteran was diagnosed with hepatitis during any ACDUTRA 
period.   See 38 C.F.R. §§ 3.6, 3.303.  As such, the grant of 
service connection was clearly and unmistakably erroneous and 
the RO properly severed benefits.  See 38 C.F.R. § 3.105(d).

Finality and Reopening Claims

In light of the above decision restoring service connection 
for tinea versicolor, the issue of whether new and material 
evidence has been received to reopen such claim is moot.  No 
greater benefit could be provided, nor are any exceptions to 
the mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 
269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 
(1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  In light of 
this, the Board must dismiss the matter.

Pertinent to the veteran's hepatitis claim, the Board notes 
that the July 1994 decision did become final.  As discussed 
above, the additional service records were not material so as 
to warrant reconsideration in that they did not show 
incurrence of hepatitis during an ACDUTRA period.  Also, 
although properly notified of the July 1994 decision, the 
veteran did not appeal.  See 38 C.F.R. §§ 20.302, 20.1103.  
Rather, he came forward in 1999, years later, and requested 
his claim be reopened.  


The evidence of record in July 1994 showed that although the 
veteran then had a current diagnosis of hepatitis and that a 
VA physician had linked it to service, the service medical 
records revealed that the hepatitis was not diagnosed during 
a period of active service.  Since the July 1994 denial, the 
veteran provided copies of private medical records dated from 
April 1990 to January 1998 that show treatment for hepatitis.  
While some of these records are new, they do no provide 
evidence of incurrence of the disorder during a period of 
ACDUTRA, but only show ongoing treatment for hepatitis 
manifestations.

The veteran provided testimony at a July 1999 RO hearing that 
he contracted hepatitis in the dining hall during a period of 
ACDUTRA in 1988.  Notwithstanding the sincerity of his belief 
that his hepatitis was first contracted in a dining hall 
during period of ACDUTRA, and even were the statement to be 
acknowledged as new, the fact remains that such belief is not 
supported by competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  It is the province of health care 
professionals to enter conclusions that require medical 
opinions, such as the diagnosis and/or etiology of a 
disability.  As a layperson is not shown to possess 
appropriate medical training and expertise, he is not 
competent to offer a medical opinion regarding any 
relationship between current seizure and back pathology, his 
reported symptoms, and his military service or any incident 
therein.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   

The record does not otherwise reflect receipt of additional 
evidence speaking to the incurrence of hepatitis with 
cirrhosis during an ACDUTRA period.  Under these 
circumstances, the Board determines that new and material 
evidence since the RO's July 1994 denial has not been added 
to the record; hence, the criteria for reopening the claim 
for service connection for autoimmune hepatitis with 
cirrhosis has not been met, and the July 1994 decision 
remains final.


Other Matters

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000).  Among other things, 
this law eliminates the concept of a well-grounded claim and 
redefines VA's obligations with respect to the duty to 
assist.  This change in law is applicable to the veteran's 
claims.  

With respect to his tinea versicolor claim, he is not 
prejudiced by Board consideration in the face of VCAA in that 
the decision herein is completely favorable.  

With respect to his hepatitis claim the Board emphasizes that 
nothing in the VCAA "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  VCAA, Pub. L. No. 106-475, § 
3(a), 114 State. 2096 (to be codified at 38 U.S.C. § 
5103A(f)).  Because the veteran has not presented new and 
material evidence to reopen his claims, VA has no duty to 
further assist him.  The notification provisions of the VCAA 
are, however, applicable to this issue.  

In that regard the Board notes that the veteran has been 
fully advised as to the laws and regulations governing 
severance, finality and materiality, and has been provided 
opportunity to offer evidence and argument in support of him 
claim.  The veteran has indicated the existence of no 
additional evidence pertinent to his claims, and has, in 
fact, indicated that one physician is not willing to provide 
a statement in connection with such claim.  The Board is 
aware of no circumstances in this matter that would put VA on 
notice of the existence of evidence which, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  In sum, there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA.


ORDER

The severance of service connection for tinea versicolor was 
not proper and, subject to the laws and regulations governing 
the payment of monetary awards, service connection is 
restored.

The matter of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for tinea versicolor is dismissed.

No new and material evidence having been received with 
respect to the claim of entitlement to service connection for 
autoimmune hepatitis with cirrhosis, the appeal as to that 
issue is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

